—Appeal by defendant from a judgment of the Supreme Court, Kings County (Delury, J.), rendered June 10, 1982, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.Judgment affirmed.Contrary to defendant’s contention, the evidence adduced at trial established his guilt beyond a reasonable doubt. It is settled that on appeal, we must view the facts most favorably to the People who prevailed (People v Malizia, 62 NY2d 755, 757, cert denied — US —, 105 S Ct 327), and assume that the jury credited the prosecution witnesses and gave the prosecution’s evidence the full weight that might reasonably be accorded it (People v Bigelow, 106 AD2d 448). Further, on review of a criminal conviction where there is any evidence of guilt, the question of reasonable doubt should generally be left to the jury and the verdict left undisturbed unless clearly *870against the weight of the evidence (People v Bigelow, supra, at p 449).Viewed in this light, the evidence is clearly sufficient to support the verdict. The victim observed the defendant a number of times prior to his arrest and unequivocally identified him at trial. The accuracy of an eyewitness identification presents an issue of fact for jury resolution (People v Dukes, 97 AD2d 445). The alleged inconsistencies in the eyewitness testimony were fully explored and we find no basis to disturb the jury’s resolution of the issues (see, People v Gruttola, 43 NY2d 116, 122; People v Joyiens, 39 NY2d 197, 203).Although there was testimony by the police that bolstered the complainant’s identification, it was not objected to and is not preserved for appellate review as a matter of law. Moreover, it appears that its use by defendant on cross-examination may have been part of a trial strategy to attack complainant’s credibility as to identification.